Exhibit 16.1 Turner, Jones & Associates, P.L.L.C. Certified Public Accountants 108 Center Street, North, 2nd Floor Vienna, Virginia 22180-5712 (703) 242-6500 Fax (703) 242-1600 October 5, 2010 Securities and Exchange Commision treet, NE Washington, DC 20549 We have reviewed the Forms 8K and 8K/A filed by International Aerospace Enterprises, Inc. regarding our withdrawal as the Company’s Certified Public Accountants and we are unable to comment on the accuracy of the representations made therein. Further, we are unable to address any corrections related thereto. However, we believe the deficiencies identified in the filing are incomplete. We withdrew as a result of material inadequacies in the Company’s internal controls not only over financial reporting and the safeguarding of assets, but also over its’ controls as they relate to disclosures of other information to the general public. Sincerely, Turner, Jones & Associates PLLC Member American Institute of Certified Public Accountants
